SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2017 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA SIDERÚRGICA NACIONAL Publicly-held Company Corporate Taxpayer's ID (CNPJ/MF) No. 33.042.730/0001-04 State Registry (NIRE) No. 35-3.0039609.0 MATERIAL FACT Companhia Siderúrgica Nacional (BOVESPA: CSNA3; NYSE: SID) (“CSN” or “Company”), pursuant to Article 157, Paragraph 4, of Law 6404/76, as amended and to the Instruction of the Securities and Exchange Commission (“CVM”) No. 358/02, as amended, announces to its shareholders and to the market in general that, exceptionally, it will not make available the Quarterly Statement for the second quarter of 2017 within the term established by CVM Instruction No. 480/09, given that the Company is still working with its external auditors to conclude the review of the Financial Statements for the fiscal year ended on December 31, 2015, as well as to close the Financial Statements for the fiscal year ended on December 31, 2016, which affect the opening balances of the 2017 financial statements, as already reported in the Material Facts disclosed on March 27, 2017 and May 15, 2017, as well as in the Notice to the Market disclosed on May 24, 2017. The Company is sparing no effort to disclose its financial statements and quarterly information as soon as possible. Immediately after establishing the date in which the work will be completed, the market will be timely informed. São Paulo, August 15, 2017. David Moise Salama Investor Relations Executive Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 15, 2017 COMPANHIA SIDERÚRGICA NACIONAL By: /
